
	

116 HR 5064 IH: Animal Disease Surveillance and Detection Act of 2019
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 5064
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2019
			Mr. Hagedorn introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Agriculture and the Secretary of Homeland Security to establish an
			 interagency task force to examine animal disease transmission, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Animal Disease Surveillance and Detection Act of 2019. 2.FindingsCongress finds the following:
 (1)It is in the national security interest of the United States to prevent foreign animal diseases, such as the deadly African swine fever, from entering our borders, devastating the agricultural economy, and impacting the animal protein and grain producers, which may occur through contaminated meat products and livestock feeds entering United States ports of entry.
 (2)To prevent foreign animal diseases from entering United States borders, the Secretary of Agriculture and the Secretary of Homeland Security need to maximize interagency coordination to inspect all international shipments and travel via airplane and/or ship from countries identified by the World Organisation for Animal Health (OIE) and/or Food and Agriculture Organization (FAO).
 (3)Adequate resources should be provided by the Secretary of Agriculture and the Secretary of Homeland Security to conduct inspections at the ports of entry for incoming raw food products, raw processed, and finished meat products, or goods used in agriculture, including livestock feeds and feed ingredients.
			3.Increasing surveillance of and inspections for animal disease transmission
			(a)Establishment of interagency task force To increase surveillance of and inspections for animal
 disease transmissionThe Secretary of Agriculture, acting through the Under Secretary of Marketing and Regulatory Programs (in this Act referred to as the Under Secretary), and the Secretary of Homeland Security, acting through the Commissioner of U.S. Customs and Border Protection (in this Act referred to as the Commissioner), shall establish an interagency task force to provide recommendations—
 (1)for inspection requirements for flights and shipments arriving in the United States from affected countries for contaminated processed or raw food products, raw processed, and finished meat products, or goods used in agriculture, including livestock feeds and feed ingredients;
 (2)to enhance detection protocols of African swine fever in case of outbreak; and (3)to report quarterly on the number of stopped shipments, what was contained in the shipment, intended use of products in the shipments, and what was the origin and end location of stopped shipments.
				(b)Additional U.S. customs and border protection personnel at ports of entry
 (1)Agriculture specialistsThe Commissioner shall, each fiscal year, hire, train, and assign not fewer than 240 new agriculture specialists above the attrition level for the immediately preceding fiscal year until the total number of agriculture specialists equals and sustains the requirements identified each year in the Agriculture Resource Allocation Model.
				(2)Mission and operational support staff
 (A)In generalThe Commissioner shall hire, train, and assign support staff to support agriculture specialists. (B)Agriculture techniciansThe Commissioner shall, each fiscal year, hire, train, and assign not fewer than 200 new agriculture technicians until the total number of agriculture technicians equals and sustains the requirements identified each year in the Mission and Operational Support Resource Allocation Model.
 (3)Agriculture canine teamsThe Commissioner shall hire, train, and assign not fewer than 20 new agriculture canine teams for each of fiscal years 2021 through 2022.
 (4)Traffic forecastsIn calculating the number of agriculture specialists needed at each port of entry, the Commissioner shall—
 (A)rely on data collected by U.S. Customs and Border Protection personnel at each such port of entry with respect to inspections and other related activities, including data with respect to African swine fever;
 (B)rely on data collected by U.S. Department of Agriculture office of Smuggling Interdiction and Trade Compliance; and
 (C)consider volume from seasonal surges, other projected changes in commercial and passenger volumes, the most current commercial forecasts, and other relevant information.
 (c)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Agriculture, acting through the Under Secretary and the Secretary of Homeland Security, acting through the Commissioner, shall jointly submit to Congress a report on the following:
 (1)The efforts of the interagency task force established under subsection (a) to increase detection and prevention activities with respect to African swine fever, including the number of flights and shipments inspected.
 (2)The enhancement of detection capabilities described under subsection (a)(1). (3)The number of new U.S. Customs and Border Protection personnel hired pursuant to subsection (b).
 (4)Educational plans to inform the public on affected countries, current testing protocols, and food safety issues of the disease.
 (5)Current regulatory overlaps that help or deter detection and prevention of the disease. (6)Overview of importing/exporting countries sanitary and phytosanitary measures that pose a high risk of transmitting this disease.
				(d)Authorization of appropriations
 (1)U.S. customs and border protection agriculture specialistsThere is authorized to be appropriated to carry out subsection (b)(1)— (A)$36,100,000 for fiscal year 2021; and
 (B)$40,500,000 for fiscal year 2022. (2)U.S. customs and border protection agriculture technicianThere is authorized to be appropriated to carry out subsection (b)(2)—
 (A)$25,000,000 for fiscal year 2021; and (B)$38,000,000 for fiscal year 2022.
 (3)U.S. customs and border protection agriculture canine teamsThere is authorized to be appropriated to carry out subsection (b)(3)— (A)$7,400,000 for fiscal year 2021; and
 (B)$12,200,000 for fiscal year 2022. (4)TrainingThere is authorized to be appropriated for training costs associated with new personnel and canine teams hired pursuant to paragraphs (1), (2), and (3) of subsection (b) $6,000,000 for each of the fiscal years 2021, 2022, and 2023.
 (e)Affected country definedIn this section, the term affected country means a country identified by the World Organisation for Animal Health (OIE) and/or Food and Agriculture Organization (FAO) as having an outbreak of African swine fever.
			
